Citation Nr: 1017593	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fallen arches 
(claimed as flat feet).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
disability, to include pancreatitis and/or a hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
broken nose (to include nosebleeds).

4.  Entitlement to service connection for fallen arches 
(claimed as flat feet).

5.  Entitlement to service connection for a stomach 
disability, to include pancreatitis and/or a hernia.

6.  Entitlement to service connection for residuals of a 
broken nose (to include nosebleeds).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1945 to May 1947.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of February and October 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Little Rock, Arkansas and St. Louis, 
Missouri respectively.  The RO in Little Rock, Arkansas has 
original jurisdiction over the Veteran's claims.

Procedural history

The Board previously denied the Veteran's service-connection 
claims for fallen arches and a stomach disability in a March 
2005 decision.  Subsequently, in a November 2005 rating 
decision, the Board also denied the Veteran's service-
connection claim for residuals of a broken nose  

The Veteran filed a claim to reopen each of these previously-
denied claims in September 2007.  The RO reopened and denied 
the Veteran's claims in the above-referenced February and 
October 2008 rating decisions.  The Veteran disagreed with 
the RO's decisions in January 2009, and perfected a timely 
appeal.

In February 2010, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Remanded issues

As discussed in detail below, in this decision the Board is 
reopening the issues of entitlement to service connection for 
fallen arches, for a stomach disability, and for residuals of 
a broken nose, and remanding each issue for additional 
development. The issues are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, the Board denied the Veteran's claim of 
entitlement to service connection for fallen arches and a 
stomach disability.  

2.  In November 2005, the Board denied the Veteran's claim of 
entitlement to service connection for residuals of a broken 
nose. 

3.  The evidence associated with the claims folder subsequent 
to the Board's March and November 2005 decisions is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denials, and raises a reasonable 
possibility of substantiating the Veteran's claims of 
entitlement to service connection for fallen arches, a 
stomach disability, and for residuals of a broken nose.


CONCLUSIONS OF LAW

1.  The March 2005 and November 2005 Board decisions are 
final.  38 C.F.R.         § 20.1100 (2009).

2.  Since the March 2005 Board decision, new and material 
evidence has been received with respect to the Veteran's 
claims of entitlement to service connection for fallen arches 
and for a stomach disability; therefore, the claims are 
reopened.              38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  Since the November 2005 Board decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for residuals of a 
broke nose; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
fallen arches, a stomach disability, and residuals of a 
broken nose.  Implicit in his claims is the contention that 
new and material evidence which is sufficient to reopen each 
previously-denied claim has been received.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the 
Veteran's application to reopen the previously disallowed 
service-connection claims for fallen arches, a stomach 
disability, and residuals of a broken nose.  38 U.S.C.A. § 
5103(a);                  38 C.F.R. § 3.159(b); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided].

Concerning the instant matter, given the favorable action 
taken below regarding the Veteran's applications to reopen 
his claims, the Board finds that further discussion of VCAA 
is not required with respect to the claims to reopen.  Any 
error in the duties to notify him of the evidence necessary 
to substantiate the applications to reopen, and to assist him 
in the development of his claims to reopen is harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009). 

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claims of 
entitlement to service connection for fallen arches and for a 
stomach disability were previously denied in a March 2005 
decision by the Board.  The Veteran's service-connection 
claim for residuals of a broken nose was previously denied in 
a subsequent November 2005 decision by the Board.  The 
Veteran did not appeal these decisions to the Court of 
Appeals for Veterans Claims (the Court), and they became 
final.  See 38 C.F.R.         § 20.1100 (2009).

In essence, the Board denied the Veteran's fallen arches and 
stomach disability claims in March 2005 because the evidence 
of record at the time failed to demonstrate that the Veteran 
had current foot or stomach disabilities, or that such 
disabilities had their onset in, or were caused by his 
military service.  Although the evidence of record in 
November 2005 demonstrated that the Veteran had a deviated 
septum, the Board denied the Veteran's service connection 
claim for residuals of a broken nose because the evidence 
failed to demonstrate in-service injury to the nose, as well 
as a relationship between the Veteran's current disability 
and his military service.  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e. after 
March 2005 and November 2005] evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of current foot or stomach 
disabilities, whether there is evidence of in-service disease 
or injury of the Veteran's feet, stomach, or nose, and 
whether a relationship exists between any currently claimed 
disability and military service.  

With respect to the Veteran's fallen arches claim, the 
Veteran has recently asserted that he was diagnosed with 
"fallen arches" in service after an extended hike, and that 
he has experienced foot pain continuously through service 
[due to marching] to the present day.  See the February 2008 
statement of Dr. F.; see also the February 2010 hearing 
transcript, pages 10 and 11.  In February 2008, the Veteran 
submitted a statement from Dr. F., who pertinently determined 
that the Veteran currently has foot "dysfunctions" that are 
"likely related to his participation in activities . . . 
occurring while in his years of military service."  See the 
February 2008 statement of Dr. F., page 2.  

With respect to the Veteran's stomach disability claim, the 
Veteran asserts that he was a boxer during the time of his 
military service, and that he now has a stomach disability 
related to injuries he sustained when he was boxing.  See the 
February 2010 hearing transcript, page 13.  Recently-
submitted VA treatment records demonstrate that the Veteran 
currently has a "large mid abdominal hernia."           See 
the January 2, 2009 VA Addendum Report.  The Veteran has also 
asserted that he received hospital treatment for 
pancreatitis.  See the February 2010 hearing transcript, page 
18.  Further, in a recent statement, Dr. F. indicated after 
discussing the Veteran's boxing history that the Veteran has 
an "obvious ventral 'shelf' in his epigastrium," that is 
related  to "his closing days of military service."  See 
the February 2008 statement of Dr. F. 
Finally, with respect to the Veteran's broken nose residuals 
claim, the Veteran similarly contends that he broke his nose 
while boxing during military service.         See the 
February 2010 hearing transcript, pages 20 and 21.  After 
acknowledging the Veteran's claimed in-service nose injury, 
Dr. F. pertinently determined that the Veteran "still has 
problems breathing through his nose with recurrent congestion 
blocking his nasal breathing."  

The Board finds that the Veteran's lay statements, recent VA 
treatment reports, and the February 2008 medical opinions of 
Dr. F. constitute new and material evidence as to each issue 
on appeal.   As noted above, for the sole purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the Veteran's statements and 
the medical opinions, although not their weight, is presumed 
for the narrow purpose of determining whether sufficient 
evidence has been submitted to reopen the previously 
disallowed claim for service connection.  See Justus, supra.  

This new evidence relates to the unestablished facts 
necessary to substantiate the Veteran's respective claims, 
and presents a reasonable possibility of substantiating them.  
See 38 C.F.R. § 3.156 (2009).  Accordingly, the Board finds 
that there is sufficient new and material evidence to reopen 
the Veteran's claims of entitlement to service connection for 
fallen arches, for a stomach disability, and for residuals of 
a broken nose.  

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds 
that additional development is required before these claims 
may be adjudicated on its merits.
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for fallen arches is 
reopened.  To that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a stomach disability is 
reopened.  To that extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a broken 
nose is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claims must be remanded for further evidentiary 
development.  

Reasons for remand

Additional VA treatment records

At the February 2010 hearing, the Veteran indicated that he 
visited the emergency room and the doctor at the VA for 
treatment of his stomach disability during the last year.  
Specifically, the Veteran noted VA treatment for 
pancreatitis.  The Veteran pertinently indicated that VA 
records documenting such treatment have not been associated 
with the Veteran's claims folder.  See the February 2010 
hearing transcript, page 17.  The Veteran also noted at the 
hearing that he received recent VA treatment for his nose 
disability, and that he mentioned his foot problems to a VA 
physician, but nothing was said about it.  

It is the duty of the VA to assist a veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, updated 
VA treatment reports should be obtained.

VA examinations

The record demonstrates that the Veteran has never been 
administered a VA examination to determine the nature and 
etiology of his claimed disabilities.  

With respect to the Veteran's fallen arches claim, as noted 
above, the Veteran claims he was diagnosed with fallen arches 
in service, and that such disability developed after frequent 
hiking and marching during service.  He also asserts that has 
experienced foot pain for the past 63 years.  See the 
February 2010 hearing transcript, page 11.  Although the 
record does not include a current diagnosis of fallen arches, 
Dr. F. pertinently identified foot "dysfunctions" in his 
February 2010 statement.  

It appears that some of the Veteran's service treatment 
records were destroyed in a fire.  However, the Veteran's 
separation examination is of record, and indicates a 
"normal" evaluation of the Veteran's feet.  See the April 
28, 1947 separation examination report.  

With respect to the Veteran's stomach and nose disability 
claim, it is clear from the record that the Veteran currently 
has an abdominal hernia, and has undergone post-service 
surgeries to repair a deviated septum.  The Veteran also 
reports treatment for pancreatitis, and attributes both his 
current stomach problems and his nose disability to in-
service injuries he sustained while boxing for recreation.   
The Veteran's April 1947 separation examination reports a 
"normal" evaluation of the Veteran's nose, and indicates no 
hernia.  However, as noted above, the Veteran's service 
treatment records may not be complete.  

In essence, Dr. F. has related each of the Veteran's claimed 
disabilities [foot "dysfunction," abdominal hernia, and 
nose problems] to the Veteran's active duty military service.  
See the February 2008 statement by Dr. F.  However, in 
rendering these opinions, Dr. F. failed to support his 
conclusions with any supporting clinical rationale.  

Indeed, medical opinions without supporting rationale are 
afforded little, if any weight of probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
As such, Dr. F's opinions are inadequate for rating purposes.                  
See 38 C.F.R. § 4.2 (2009).

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
current nature and etiology of the Veteran's claimed foot, 
stomach, and nose disabilities, if any.  These questions must 
be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002);  see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.   VBA should ask the Veteran to 
identify any additional relevant private 
or VA treatment records that he wants VA 
to help him obtain.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include updated VA emergency 
room and outpatient treatment reports.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.
2.  VBA should also schedule the Veteran 
for VA examinations to determine the 
nature, severity, and etiology of his 
claimed stomach disabilities, nose 
disability, and fallen arches if any.  The 
Veteran's VA claims folder and a copy of 
this Remand should be made available to, 
and should be reviewed by the examiners.  
After examination of the Veteran and 
review of all pertinent medical records, 
the examiners should provide opinions with 
supporting rationale as to the following 
questions:

(a).  Does the Veteran have a current 
foot disability, to include fallen 
arches?  If so, is it as likely as not 
that the Veteran's current foot 
disability was caused or aggravated by 
frequent hiking and marching during his 
active service from 1945 to 1947?
    
(b).  Does the Veteran have a current 
stomach disability, to include a hernia 
or pancreatitis?  If so, is it as 
likely as not that any diagnosed 
stomach disability is related to an 
injury sustained while boxing during 
active service from 1945 to 1947?

(c).  Does the Veteran have a current 
nose disability, to include residuals 
of a broken nose and/or a deviated 
septum?  If so, is it as likely as not 
that any diagnosed nose disability is 
related to a broken nose sustained 
while boxing during active service from 
1945 to 1947? 

The examiner should specifically comment 
upon the February 2008 opinions of Dr. F.  
A report or reports should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner or examiners are 
requested to cite to the relevant evidence 
considered in providing the opinions.  
        
        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service-
connection claims.  If the claims are 
denied, VBA should provide the Veteran 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


